Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 1 of 9
Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 2 of 9
Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 3 of 9
Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 4 of 9
Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 5 of 9
Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 6 of 9
Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 7 of 9
Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 8 of 9
Case 17-07025   Doc 152   Filed 04/09/21 Entered 04/09/21 08:53:03   Desc Main
                           Document     Page 9 of 9
